Citation Nr: 0827869	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  06-24 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for patellofemoral syndrome 
of the right knee.


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1986 to 
November 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  Jurisdiction of this claim has been transferred to 
the RO in Milwaukee, Wisconsin.


FINDING OF FACT

The competent medical evidence of record indicates the 
veteran is diagnosed with patellofemoral syndrome of the 
right knee that is etiologically related to active service.


CONCLUSION OF LAW

Patellofemoral syndrome was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).


Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

The veteran asserts he is entitled to service connection for 
a right knee disorder.  Specifically, he contends that he was 
treated for a hyper-extended right knee while on active duty 
and has suffered from chronic pain since.

Initially, the Board observes that a review of the veteran's 
service treatment records reveals no evidence of a disorder 
of the right knee prior to entering active service.  Thus, 
the presumption of soundness applies.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2007).  See also Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  Service treatment 
records do, however, show that the veteran was treated for 
right knee pain in September 1995 after slipping on a wet 
floor.  He was later diagnosed with a hyper-extended right 
knee and periodically sought treatment for recurring right 
knee pain.

Significantly, the Board observes that the veteran was 
provided a VA examination in August 2004, prior to his 
separation from active service.  After a review of the 
veteran's medical history and a physical examination, the VA 
examiner diagnosed the veteran with patellofemoral syndrome 
of the right knee.  The Board notes that patellofemoral 
syndrome, also referred to as chondromalacia patellae, is a 
softening of the cartilage underneath the patella, often 
causing generalized knee pain without swelling.  See The 
Merck Manual, Sec. 19, Ch. 284.

As such, the Board finds that the veteran has been diagnosed 
with a chronic right knee disability, namely patellofemoral 
syndrome.  As he is presumed sound upon entering active duty 
service, and he was diagnosed with the disorder by a VA 
examiner prior to his separation from active service, the 
Board concludes that service connection for patellofemoral 
syndrome of the right knee is warranted.


ORDER

Service connection for patellofemoral syndrome of the right 
knee is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


